UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K/A Amendment No. 1 xAnnual Report pursuant to Section 15(d) of the Securities Exchange Act of 1934 FOR THE YEAR ENDED DECEMBER 31, 2006 OR o Transition Report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-7627 FRONTIER REFINING & MARKETING INC. and SUBSIDIARIES COLLECTIVELY BARGAINED EMPLOYEES RETIREMENT SAVINGS PLAN (Full title of the plan) FRONTIER OIL CORPORATION (Name of issuer of the securities) 10000 Memorial Drive, Suite 600 Houston, Texas77024-3411 (Address of issuer’s principal executive offices) EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Company’s Form 11-K, originally filedwith the Securities and Exchange Commission on June 27, 2007, is to correct a typographical error in the Consent of Deloitte & Touche LLP filed as Exhibit 23 thereto.The Company is filing as Exhibit 23 to this Form 11-K/A the corrected Consent of Deloitte & Touche LLP.Except for the amendment described herein, this Form 11-K/A does not modify or update the disclosures in, or exhibits to, the Form 11-K originally filed on June 27, 2007. EXHIBIT INDEX Exhibit NumberDescription 23Consent of Deloitte & Touche LLP SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Frontier Oil Corporation has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRONTIER REFINING & MARKETING INC. and SUBSIDIARIES COLLECTIVELY BARGAINED EMPLOYEES RETIREMENT SAVINGS PLAN By: /s/Nancy J. Zupan Nancy J. Zupan Vice President - Controller (principal accounting officer) Date: July 12, 2007
